Title: To John Adams from Alexander Coffin, Jr., 4 July 1814
From: Coffin, Alexander, Jr.
To: Adams, John


				
					His Excellency John Adams.Sir
					New York. 4th July 1814
				
				Be pleas’d to accept the inclosed little Poem, presented by the Author, as a small testimonial, of the respect He has for you, and to whom he has taken the liberty to make the dedication;—The Poem you will perceive attempt to celibrate an important & glorious event of the Revolution. In fact it my Justly be call’d the opening scene of the Drama. I will now Sir, make a Poets apology for the production. It was written in about three weeks merely for my own amusment & not intended for publication. but by the persuasion of some of my literary friends I have publish’d It. It may possibly afford a little food for the Critics if they think It worth their notice, if they do not I shall escape their unmerciful fangs.—Its being the production of a native American; & a native too of Massachusetts, may raise the Ire of those, & there are many such, who take pleasure in l ashing & ridiculing every thing American in the literary way. nothing of the Kind is palatable here unless it come from London & has the Royal British stamp upon it.—how long Sir are we doom’d to think meanly of ourselves; & confess an inferiority in Intellect which in fact does not exist.—We are not inferior Sir, to Europeans, nature has done her duty towards us. but if we ourselves degrade nature it is not her fault but our own. accept Sir my sincere wishes for your health & happiness, & beleive me / very respectfully / yr Obedt Servt.
				
					Alexander Coffin Jr
				
				
					PS. I have Just finishd another Poem Intitled the Death of Genl. Montgomery &c
				
			